Title: To James Madison from Tobias Lear, 31 March 1808
From: Lear, Tobias
To: Madison, James

The following letters were communicated to Congress the 8th Novr. 1808.Mr. Lear to the Secy. of StateSir,Algiers, March 31st: 1808.
A Copy of what I had the honor of writing to you on the 28th. instant, with its enclosures, accompanies this.  The Vessel which took the aforesaid letter did not sail ‘till the 29th.
Yesterday I sent my Drogerman to the Palace to know of the Dey what were his ultimate intentions (if he chose to declare them) respecting the business mentioned in my last; and to request that I might be allowed three months to receive the Orders of my Government.  The answer brought was, that if I paid the money in the course of the day, we should stand as we were before; but if I did not, he should pursue his own measures.  As I was yet uncertain whether his threats would be put in execution against me personally, or against our Commerce, I remained fixed in my first Resolution.  This morning the two frigates, which had been preparing for some days past, made the signal for sailing; and a formal measage was sent to inform me that they had orders to capture American Vessels, (the threats of personal violence to me having had no effect)  I thought it a duty which I owed to my Government and to my Country, to prevent, if possible, the Calamity which might fall on our Citizens and their property; I therefore sent to inform the Dey, that if he should recall his Orders from these Vessels before they sailed, and make no renewal of them to these or others, I would pay the money; but that I considered it as a measure forced upon me, and as such should represent it to my Government.  The order was recalled, after the Frigates had got under way; and the money is to be paid tomorrow; which I shall obtain by Bills on John Gavino Esq. our Consul in Gibraltar, to whom I shall give Bills on the Secretary of State of the U. States, to meet the same.  The frigates have gone out, and the other Cruizers will be got ready for sea immediately.  A Vessel is expected to sail in afew days for Alicante, by which I shall write to our Consul, contravening the positive advices for our Vessels not to leave the ports in which they may be; but, at the same time, directing them to be strictly on their guard.
I have this day had an opportunity of writing to Tripoli (the first which has occurred for more than 3 Months) which I have improved; and by the same route to Tunis, giving information of what has passed.
Painful as has been my situation in this affair, I feel conscious of having discharged my duty to my Country in the best, and indeed only manner in my power.  While I could beleive that the consequence of refusing to make this unjust payment would fall upon me personally, I was ready to meet it; but when I was convinced that my Country would suffer in the persons and property of its Citizens, I was obliged to yield.
My letters which accompany this contain all I have to say on our affairs here; and I shall only add the Assurances of high respect, and sincere Attachment with which I have the honor to be, Sir, Your most faithful & Obedt. Servt.

Tobias Lear

